ALD-144                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-3228
                                       ___________

                             In re: MICHAEL RINALDI,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Middle District of Pennsylvania
       (Related to M.D. Pa. Crim. Nos. 3:18-cr-00279-002 & 3:18-cr-00280-002)
                     ____________________________________

                 Submitted on the Government’s Motion to Dismiss and
                         Pursuant to Rule 21, Fed. R. App. P.
                                     May 5, 2022

              Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                              (Opinion filed: May 18, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       In M.D. Pa. Crim. No. 3:18-cr-00279-002, a federal jury found Michael Rinaldi

guilty of controlled-substance offenses. Rinaldi was sentenced to 235 months of

imprisonment. His direct appeal is pending. See C.A. No. 21-2419.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Recently, Rinaldi filed a petition for a writ of mandamus asking this Court to

direct the District Court to rule on a motion he had filed in the related case of M.D. Pa.

Crim. No. 3:18-cr-00280-002. That motion sought return of property—specifically,

$18,010 in United States currency—seized by law enforcement during a traffic stop of

one of Rinaldi’s co-defendants.

       After the District Court ruled on Rinaldi’s motion to return property, the

Government filed a motion in this Court seeking dismissal of Rinaldi’s mandamus

petition on mootness grounds. Rinaldi was directed to respond to the Government’s

motion within fourteen days, but he failed to do so.

       The Government’s argument for dismissal of Rinaldi’s mandamus petition is,

under the circumstances, sound. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690,

698-99 (3d Cir. 1996) (noting that “[i]f developments occur during the course of

adjudication that . . . prevent a court from being able to grant the requested relief, the case

must be dismissed as moot”). Accordingly, we will grant the Government’s motion to

dismiss.




                                              2